Title: From Thomas Jefferson to John Jay, 14 August 1785
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Aug. 14. 1785.

The letter of June 18. signed by Dr. Franklin and myself is the last addressed to you from hence on the objects of the general commission. As circumstances rendered it necessary that the signature of the Prussian treaty whenever it should be in readiness, should be made separately, the intervention of a person of confidence between the Prussian plenipotentiary and us became also requisite. His office would be to receive the duplicates of the treaty here, signed by Dr. Franklin and myself, to carry them to London to Mr. Adams and to the Hague to Baron Thulemeyer for their signature. Moreover to take hence the original of our full powers to shew to Baron Thulemeyer, and the copy of his which he had before communicated to us, to ask from him a sight of the original, to compare the copy with it and certify the latter to be true. Mr. Adams Dr. Franklin and myself therefore had concluded to engage Mr. Short (a gentleman of Virginia who lives with me at present) to transact this business and to invest him with the character of Secretary pro hâc vice, in order that his signature of the truth of the copy of Baron Thulemeyer’s full powers might authenticate  that copy. On the receipt of the letter No. 1. therefore from that minister Mr. Short set out hence with the necessary papers. By a letter lately received from him I expect he left London for the Hague about the 10th. inst. and that the treaty is ultimately executed by this time. In respect to the desire expressed by Baron Thulemeyer in his letter we associated Mr. Dumas with Mr. Short to assist in the exchange of signatures and other ceremonies of execution. We agreed to bear Mr. Short’s expences, and have thought that a guinea a day (Sundays excluded) would be a proper compensation for his trouble and the necessary equipments for his journey which could not enter into the account of travelling expences. I hope by the first safe conveyance to be able to forward to you the original of the treaty. No. 2. is my answer to Baron Thulemeyer’s letter, No. 3. our instructions to Mr. Short, and No. 4. our letter to Mr. Dumas.
Mr. Lambe’s delay gives me infinite uneasiness. You will see by the inclosed papers No. 5. 6. and 7. sent me by Mr. Carmichael that the Emperor of Marocco at the instance of the Spanish court has delivered up the crew of the Betsy. No. 8. also received from Mr. Carmichael is a list of articles given the Emperor of Marocco the last year by the States General. It is believed that the Spanish negociator at Algiers has concluded a peace with that state, and has agreed to give them a million of dollars, besides a very considerable quantity of things in kind. The treaty meets with difficulties in the ratification. Perhaps the exorbitance of the price may occasion them. Rumors are spread abroad that they are pointing their preparations at us. The inclosed paper No. 9. is the only colourable evidence of this which has come to my knowlege. I have proposed to Mr. Adams that if Mr. Lambe does not come either in the French or English packet then (Aug. 6.) next expected, to send some person immediately to negotiate these treaties, on the presumption that Mr. Lambe’s purpose has been changed. We shall still be at a loss for the instructions of which he is said to have been the bearer. I expect Mr. Adams’s answer on this subject.
I have the honour to be with sentiments of the highest respect & esteem Sir Your most obedient & most humble servant,

Th: Jefferson

